In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-091 CR

____________________


KEVIN JOHN KADLECEK, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 9th District Court 
Montgomery County, Texas

Trial Cause No. 07-05-05673-CR




MEMORANDUM OPINION
 On June 23, 2008, we notified the parties that the appeal would be dismissed for want
of prosecution unless arrangements were made for filing the record or the appellant explained
why he needed time for filing the record.  The appellant did not file a response.  It appears
that the appellant is not entitled to proceed without payment of costs.  See Tex. R. App. P.
20.2.  There being no satisfactory explanation for the failure to file the record, the appeal is
dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).
	APPEAL DISMISSED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered October 1, 2008
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.